Citation Nr: 0921202	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Albuquerque,  New Mexico


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of lower extremities.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance. 

3.  Entitlement to special monthly compensation at the 
housebound rate.

4.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

5.  Entitlement to special adaptive housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T. Z.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran had several periods of active duty, to include 
from March 1969 to March 1973, May 1974 to May 1977, May 1982 
to May 1986, July to August 1993, and August to October 1994.  
He remained a member of the Air Force Reserves until March 
1999 when he was discharged by reason of physical disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, which, in pertinent part, denied the above claims.  
The veteran has since moved to New Mexico. 

In April 2005, a hearing was held before the undersigned at 
the RO.  In December 2005, the Board remanded the claims for 
further development to include providing proper notice and 
obtaining VA treatment records and examinations.  In December 
2005, compliant notice was provided and the requested VA 
treatment records and VA examinations were subsequently 
obtained.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's December 2005 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is service-connected for degenerative disc 
disease of the lumbar spine with orthopedic manifestations at 
60 percent, neurological manifestations of the left lower 
extremity at 60 percent, and neurological manifestations of 
the right lower extremity at 60 percent.  

3.  The Veteran's function in both lower extremities is 
better than if he were to have amputation with prosthesis.

4.  The Veteran needs regular aid and attendance to protect 
himself from hazards or dangers incident to his daily 
environment.

5.  The Veteran is not bedridden or substantially confined to 
his premises.

6.  The Veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less or anatomical loss or loss 
of use of both hands, nor does he have ankylosis of one or 
both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
loss of use of lower extremities have not been met.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350 (2008).

2.  The criteria for special monthly compensation based on a 
need for regular aid and attendance have been met.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 3.350, 3.352 
(2008).

3.  Special monthly compensation based on housebound status 
is not warranted.  38 U.S.C.A. §§ 1114(s), (s) (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2008).

4.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance, or adaptive equipment 
only, have not been met.  38 U.S.C.A. § 3902 (West 2002); 38 
C.F.R. §§ 3.350, 3.808, 17.156 (2008).

5.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a) 
(West 2002); 38 C.F.R. §§ 3.350, 3.809 (2008).

6.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in December 2005.  The letter 
addressed all of the notice elements and specifically 
addressed how to substantiate each claim currently on appeal.  
Although the notice was not provided before the initial 
adjudication of the Veteran's claim in April 2003, the claims 
were subsequently readjudicated in a February 2008 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because all claims except for aid and attendance are 
being denied, and therefore no rating or effective date is 
being assigned.  Regarding the claim for aid and attendance, 
the effective date and rate will be set by the RO.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  In February 2007, the Veteran was 
informed that his request for records sent to M.W.S.C. at the 
address he provided was returned unable to deliver.  However, 
the Veteran did not submit a correct release in order for VA 
to attempt to obtain these records a second time.  38 C.F.R. 
§ 3.159(c)(1)(i) & (ii).  The Veteran also underwent VA 
examinations in July 2003, April 2006, and May 2007 that are 
adequate upon which to base a decision.  VA has also assisted 
the Veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOC, which 
informed them of the laws and regulations relevant to his 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Special monthly compensation (SMC) is a special statutory 
award in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule.  Claims for SMC, other than those pertaining to 
one-time awards and an annual clothing allowance, are 
governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. 
§§ 3.350 through 3.352.  The following is a summary of the 
evidence pertinent to the Veteran's claims.  

The Veteran is service-connected for degenerative disc 
disease of the lumbar spine with orthopedic manifestations at 
60 percent and neurological manifestations of the left and 
right lower extremities at 60 percent each.  The Veteran 
reported in a May 2002 VA treatment entry that he was 
confined to his wheelchair 90 percent of the time.  In June 
2002, it was noted that he could walk from his bed to his 
bathroom with crutches.  In October 2003, the Veteran was 
found to ambulate on his own to the bathroom and participate 
in his own self care.  

During the July 2003 VA peripheral nerves examination, the 
examiner noted that getting off his mechanized wheelchair was 
relatively effortless for the Veteran if he used his cane but 
his pain probably increased.  The Veteran was able to bear 
weight for approximately thirty seconds, which he did by 
leaning to his right and locking his right lower extremity in 
a rigid manner with the left lower extremity lightly placed 
on the floor.  The Veteran was not able to stand with equal 
weight bearing on both sides.  On range of motion testing, 
left ankle dorsiflexion and plantar flexion were slightly 
restricted to approximately 10 degrees less than full range.  
Strength testing revealed normal strength at the hip on the 
right and normal strength at the knee.  Dorsiflexion and 
plantar flexion of the right foot were not testable because 
the Veteran claimed that the pain would increase.  However, 
he was able to slightly resist the examiner's movement at the 
toes and at the right ankle.  On the left side, there was 
passive ankle dorsiflexion and plantar flexion and slight 
passive dorsiflexion of the left great toe.  Strength testing 
was not possible because the Veteran told the examiner that 
this would worsen his pain considerably.  Knee jerks were 3 
out of 4 on both sides and ankle jerks were 3 out of 4.  
Minimal unsustained clonus was present at the right ankle and 
plantar responses were flexor.  Sensory examination of the 
bottom of the bilateral feet was normal and vibratory 
sensation was mildly diminished at the ankles.  There was no 
atrophy on either side by measurement of the mid-calves and 
the sizes were symmetrical.  The Veteran put his socks on 
with minimal assistance with the use of an extender and 
grabber and put his shoes on by himself.  It was also noted 
that he could drive.  

After examination, the examiner noted that the right lower 
extremity is functional, as reflected above.  The examiner 
also concluded that there was some effective function 
remaining in the left lower extremity, which was providing 
sensory contact with, and consequently input from, the floor.  
The examiner commented that even if the Veteran were not to 
bear weight using the left lower extremity, he does place it 
on the floor while weight bearing on the right side.  Thus 
the left lower extremity cannot be construed or viewed to be 
without any effective function and the current existing 
function could not be equated to that which would be served 
by an amputation stump.  

During the July 2003 VA aid and attendance examination, the 
Veteran reported that he drove to the examination but that he 
needed to stop driving because he was losing his ability to 
push on the brakes.  The Veteran was found not to be 
bedridden and his best corrected vision was 20/20.  The 
examiner noted that the Veteran was able to ambulate with a 
cane for short distances and used a motorized wheelchair to 
move about.  The examiner noted that the Veteran attended the 
examination by himself, which required his putting his 
wheelchair in the van himself, as well as walking from the 
back of the van to the driver's seat so he could drive.  The 
Veteran was able to transfer from the wheelchair to the 
examination table with the assistance of his cane although 
his balance was unsteady.  The examiner opined that the 
Veteran did not meet the criteria for A&A/housebound because 
he did not require the assistance of another to protect him 
from the hazards of his environment nor to attend to the 
ordinary hazards of daily living, and he was not restricted 
to his home or immediate vicinity.  The examiner concluded 
that balance and propulsion could be accomplished equally as 
well by amputation stump with prosthesis and it was his 
opinion that the prognosis of the Veteran's condition will 
become worse, whether that condition was worsened by 
structural deformities or psychosomatic pain was uncertain.  
Another VA examination was requested to clarify the findings 
of the examiner.

In July 2003, the Veteran's neighbors stated that the Veteran 
had difficulty getting up and down steps and that he had 
difficulty walking.  In July 2004, a VA doctor stated that he 
could not do housework or yard work due to his back and leg 
pain.  The Veteran reported in a February 2005 VA treatment 
entry that his daughter did all of the housework.  However, 
he could still bathe and clothe himself and walk short 
distances.  

At the time of his April 2005 hearing, the Veteran testified 
that he used walls and stationary objects as well as his cane 
to move short distances.  He reported that he could not do 
household chores such as cooking and yard work.  His daughter 
stopped by to check on him and to do housework, including 
help with putting his wheelchair in the car.  The Veteran 
added that he uses a chair in the shower that slips and he 
has fallen before and was unable to get up.   

In September 2005, the Veteran informed a VA doctor that he 
had cut off the daughter that was helping him because he felt 
she was taking advantage of him financially.  In November 
2005, the Veteran sought emergency treatment after 
experiencing severe back pain and falling from his 
wheelchair.  

In March 2006, the Veteran was interviewed by a VA social 
worker for 90 minutes.  The social worker concluded that it 
was evident that the Veteran could not manage his activities 
of daily living and would benefit from A&A.   

During the April 2006 VA aid and attendance examination, the 
Veteran reported that he has good days and bad days and at 
times he could dress himself but other times he needed 
assistance.  The Veteran reported that he never showered 
alone because he has fallen when his leg gives way.  There 
was no frequent need for assistance in adjusting an 
orthopedic or prosthetic appliance.  When asked about the 
Veteran's ability to protect himself from daily 
hazards/dangers, the examiner recorded that occasionally his 
balance affected his ability to ambulate and that his 
inability to support weight on his left leg affected his 
ability to protect himself from his daily environment.  The 
Veteran was able to perform all self care functions.  The 
examiner found that the Veteran required a wheelchair and was 
not able to walk without the assistance of another person, 
needed aid for ambulation, and needed to be accompanied and 
assisted by adults, friends, or family and that his 
functional impairments were permanent.  The examiner noted 
that the function of the left lower extremities was not 
normal due to weakness with tremors and spasticity.  The 
Veteran was unable to support his weight because of back pain 
radiating down his leg.  The right lower extremity had some 
spasticity after standing one or two minutes on the right leg 
with assistance on the left side.  The Veteran was unable to 
support his weight on both feet because of severe back pain 
and was unable to walk, slide or take small steps on his 
right foot while holding on to support with both hands.  The 
Veteran could not support weight on the left leg and had 
limited support with his right leg.  The daily activities of 
chores, shopping, exercise, and sports were prevented and 
there was severe impact on bathing and moderate on dressing 
and toileting.  

The examiner commented that the Veteran was not paralyzed 
below the waist but had limited use of his lower extremities 
because of pain.  However, he did not have complete loss of 
use of his lower extremities, but limited use of the lower 
extremities especially the left leg because of severe lower 
back pain with left side radiation.  He was able to support 
himself on his right leg for short periods of time if he 
could hold onto something and had good strength in his upper 
body and used this effectively in moving his wheelchair.  The 
examiner concluded that he is wheelchair bound primarily 
because he is unable to support himself on two legs and walk 
because of the severe back pain and muscle spasm.  If the 
pain was relieved he should be able to walk.  The examiner 
concluded that the Veteran did not meet the VA criteria 
described in the request.  Even with a prosthetic device on 
an amputated stump he would still have back pain and muscle 
spasms limiting his movement.  The Veteran was not 
permanently bedridden.  

During the April 2006 VA neurological examination, the 
examiner commented that the Veteran would benefit from hand 
operated equipment for his vehicle and home as long as he 
does not have the use of his lower extremities because of 
pain.  However, if the pain clinic was successful in 
relocating the electrodes and was able to reduce the pain 
sufficiently to enable ambulation, there would be no need for 
the hand adaptive equipment.  

In May 2007, the Veteran underwent another VA examination 
following a visit to the spine clinic in July 2006.  The 
Veteran reported that following adjustments to the stimulator 
in his back, he had relief of pain in the right leg but not 
in his left.  He could walk six feet to the bathroom holding 
onto objects and could wash and toilet himself with minimal 
problems.  During the examination, he was unable to walk and 
had difficulty taking off and putting on his pants, socks, 
and shoes.  Again, chores, shopping, exercise, sports, and 
driving were prevented and there was a moderate impact on 
traveling, bathing, dressing, and toileting.  In summary, 
after adjustments to his stimulator, he had continued pain 
with weight bearing but he could take care of his personal 
hygiene and toileting needs with limited ambulation in the 
home.  The examiner concluded that the Veteran would benefit 
from handicapping his home and that if his vehicle was 
equipped with hand controls, he should get clearance from 
other clinics because the muscle spasms and pain in his back 
affected his driving.  The examiner concluded that his 
opinion from the previous examination was unchanged because 
adjustments to the cord stimulator had minimal impact on his 
weight bearing functions.  



1.  Entitlement to special monthly compensation based on loss 
of use of lower extremities.

As applicable to the Veteran, SMC is payable for each 
anatomical loss or loss of use of an extremity.  38 C.F.R. 
§ 3.350(b)(1).  Loss of use of a foot will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc. could be accomplished equally well 
by an amputation stump with prosthesis; for example: (a) 
Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, 
will constitute loss of use of the foot involved.  (b) 
Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 3.350(a)(2).

After considering the evidence of record under the laws and 
regulations set forth above, the Board finds that the Veteran 
is not entitled to SMC based on the loss of use of his lower 
extremities.  Loss of use of a foot, extremely unfavorable 
complete ankylosis of the knee, two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches or 
more, or complete paralysis of the external poplieal nerve 
and consequent foot drop was not shown.  As noted above, the 
evidence of record does not reflect that the Veteran has loss 
of use of his right lower extremity as defined above because 
his right extremity is functional in that it can bear his 
weight for short periods of time.  Although the Board 
acknowledges that the Veteran has extremity limited function 
in his left lower extremity, the Board finds it significant 
that the July 2003 VA examiner concluded that he had some 
effective function remaining as he received sensory input 
from the floor when resting his left foot on the ground while 
standing on his right leg.  This finding was not contradicted 
in subsequent examinations.  Thus, it cannot be stated that 
the Veteran has no effective function in his left lower 
extremity other than that which would be equally well served 
by an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  Therefore, the 
criteria for entitlement to special monthly compensation 
based on the loss of use of lower extremities have not been 
met.  38 C.F.R. § 3.350(a)(2), (b)(1).  

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance 

3.  Entitlement to special monthly compensation at the 
housebound rate.

SMC is payable at a specified rate if the Veteran, as the 
result of service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance (A&A).  38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. 
§ 3.350(b)(3) & (4) (2008).

The following will be accorded consideration in determining 
the need for regular A&A: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).  For the purposes 
of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis 
for the determination of whether the veteran is in need of 
regular aid and attendance of another person.  "Bedridden" 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a).



It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be 
made.  The particular personal functions which the Veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  38 
C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 
224 (1996) (noting that at least one factor listed in § 
3.352(a) must be present for a grant of special monthly 
pension based on need for aid and attendance).

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the Veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.

After considering the evidence of record under the laws and 
regulations set forth above, the Board finds that the Veteran 
is not entitled to SMC at the housebound rate.  However, 
after resolving all reasonable doubt in favor of the Veteran, 
the Board finds that he is entitled to SMC based on the need 
for A&A based on physical incapacity which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  As a 
preliminary matter, the Veteran is not entitled to SMC under 
38 U.S.C.A. § 1114(s) as he does not have a single service-
connected disability rated as 100 percent, nor is he 
permanently housebound by reason of a service-connected 
disability.  As reflected above, the examiners did not find, 
nor does the evidence show, that the Veteran is permanently 
bedridden or housebound.  

Turning to the criteria for A&A, the evidence of record 
reflects that the Veteran reported falling due to weakness in 
his lower extremities.  In particular, the Veteran testified 
that he had fallen when his shower chair slipped and he was 
unable to get out of the shower by himself.  The Board also 
finds it significant that he sought emergency treatment in 
November 2005 after experiencing severe back pain and falling 
from his wheelchair.  Moreover, in March 2006, the VA social 
worker concluded that it was evident that the Veteran could 
not manage his activities of daily living and would benefit 
from A&A.  Additionally, all VA examiners noted that the 
Veteran could stand only for limited periods of time and had 
difficulty ambulating.  The Board also notes that he still 
has limited use of his left lower extremity after his back 
stimulator was adjusted.  In April 2006, the examiner found 
that the Veteran was not able to walk without the assistance 
of another person, needed aid for ambulation, and needed to 
be accompanied and assisted by adults, friends, or family and 
that his functional impairments were permanent.  Thus, after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that his service-connected disabilities cause 
incapacity which requires care or assistance on a regular 
basis to protect the Veteran from hazards or dangers incident 
to his daily environment.  38 C.F.R. § 3.352(a).  

4.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

A veteran is eligible for financial assistance in acquiring 
an automobile or other conveyance and adaptive equipment, if 
certain disability requirements are met, due to service- 
connected disability.  38 U.S.C.A. §§ 3901(1)(A); 3902.  In 
order to qualify for financial assistance in the purchase of 
an automobile, a veteran must have, as a result of service-
connected disability, loss or permanent loss of use of one or 
both feet; loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to a 
specified degree.  38 U.S.C.A. § 3901(1)(A); 38 C.F.R. § 
3.808(b).  For adaptive equipment only, loss or permanent 
loss of use of one or both feet; or the loss or permanent 
loss of use of one or both hands; or ankylosis of one or both 
knees, or one of both hips must be shown.  38 C.F.R. 
§§ 3.808(d), 17.156(a)(1).

After considering the evidence of record under the laws and 
regulations set forth above, the Board finds that the Veteran 
is not entitled to automobile equipment or adaptive equipment 
only.  As reflected above, the Board has found that the 
Veteran does not have loss or permanent loss of use of one or 
both feet.  Moreover, the evidence establishes that he does 
not have loss of use of one hand or permanent impairment of 
vision.  For adaptive equipment only, there must be ankylosis 
of a knee or hip, which has not been suggested in this case.  
Although the May 2007 VA examiner suggested that the Veteran 
would benefit from adaptations to his vehicle, entitlement 
cannot be granted without the aforementioned disability 
requirements being met.  Therefore, the preponderance of the 
evidence is against the claim for financial assistance in the 
purchase of an automobile or other conveyance.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application, and this 
claim must be denied.  38 U.S.C. § 5107(b).

4.  Entitlement to special adaptive housing or special home 
adaptation grant.

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2008).  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (2008).

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. 
§ 3.809a.

After considering the evidence of record under the laws and 
regulations set forth above, the Board finds that the Veteran 
is not entitled to adaptive housing or special home adaption 
grant.  As discussed above, the Veteran does not have loss of 
use of a lower extremity due to a service-connected 
disability.  He is not blind nor does he have the loss of use 
of both hands as previously discussed.  Again, although the 
May 2007 VA examiner suggested that the Veteran would benefit 
from adaptations to his home, entitlement cannot be granted 
without the aforementioned disability requirements being met.  
Therefore, the preponderance of the evidence is against the 
claim for financial assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a), or a special home 
adaptation grant under 38 U.S.C.A. 
§ 2101(b).  Under these circumstances, the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b).














	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to special monthly compensation based on loss of 
use of lower extremities is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance is granted, subject to the laws and 
regulations governing payment of monetary benefits.

Entitlement to special monthly compensation at the housebound 
rate is denied.

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.

Entitlement to special adaptive housing or special home 
adaptation grant is denied.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


